In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-21-00292-CV
        ___________________________

IN THE INTEREST OF T.W. AND J.M., CHILDREN




     On Appeal from the 360th District Court
             Tarrant County, Texas
         Trial Court No. 360-696189-21


     Before Bassel, Womack, and Wallach, JJ.
       Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On September 22, 2021, and October 5, 2021, we notified appellant, in

accordance with Rule of Appellate Procedure 42.3(c), that we would dismiss this

appeal unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3.

Appellant has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: October 21, 2021




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2